PER CURIAM.
The appellant filed a postconviction motion claiming that counts two through four, for which he received five-year sentences, were to be concurrently imposed to each other, and consecutively imposed to count one, for which he also received a five-year sentence. He claims his total sentence is for ten years’ imprisonment. The state disagrees and argues that the appellant was sentenced to a total of 20 years’ imprisonment, with each count, for which he received five-year sentences, consecutively imposed to each other.
Because a number of essential documents are missing from the record provided to this Court, which the state concedes, we reverse and remand for the trial court to attach the plea agreement, the original judgment and sentence, the motion seeking additional jail credit, the order providing for additional jail credit, the second judgment and sentence, and the rule 3.800(b) motion filed by the state, to hold an evidentiary hearing, or to provide relief to the appellant. See Fla. R.Crim. P. 3.850(d).
REVERSED AND REMANDED with instructions.
DAVIS, RAY, and SWANSON, JJ., concur.